Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142416(33)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                             SC: 142416
                                                                COA: 298318
  MICHAEL TODD DAVIS,                                           Macomb CC: 2006-001180-FH
           Defendant-Appellant.                                 2006-001181-FH; 2006-001182-FH
                                                                2006-001183-FH; 2006-001528-FH
  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 25, 2011
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2011                  _________________________________________
         h0919                                                                 Clerk